Citation Nr: 1411274	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through August 2012, which were considered in the August 2012 supplemental statement of the case, and a February 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In the Veteran's representative's February 2014 Written Brief Presentation, he raises the issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, hypertension, and a back disorder and entitlement to pension.  Such claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking an increased rating for his pulmonary sarcoidosis.  Review of the record shows that he has been afforded several VA examinations in conjunction with this appeal, including most recently in July 2012.  However, in a December 2012 statement, the Veteran asserted that his sarcoidosis continues to worsen such that he now experiences additional symptoms, including fever, night sweats, sleep apnea, weight loss, and vitamin D deficiency, and he may not be able to work for much longer.  In his statement, the Veteran indicated that he continues to receive treatment at the VA clinic in Baton Rouge, and he also identified several private physicians, to include Drs. Wissner, Barrow, Bankston, and Clifford, who have treated his service-connected disability and its associated complications.  

Despite the Veteran's statement, the evidentiary record does not contain any private treatment records related to the Veteran's sarcoidosis.  Likewise, while the evidentiary record contains VA treatment records from the New Orleans, Louisiana, VA Medical Center (VAMC) dated through August 2012, neither the paper nor the paperless claims files contain VA treatment records dated from August 2012 to the present.  As treatment records from VA and the identified private healthcare providers likely contain information and evidence regarding the severity of the Veteran's sarcoidosis, the Board finds a remand is needed to obtain this evidence.  

The Board also notes that, in his February 2014 Written Brief Presentation, the Veteran's representative suggests that the Veteran is in receipt of Social Security disability benefits.  However, the most recent correspondence from the Veteran indicates that he is still working.  Therefore, on remand, the Veteran should be requested to clarify whether he is in receipt of Social Security disability benefits for his pulmonary sarcoidosis and, if so, such records should be obtained from the Social Security Administration (SSA).

Additionally, given the evidence suggesting that the Veteran's sarcoidosis has increased in severity since the last VA examination and the lack of medical evidence regarding the severity of the Veteran's sarcoidosis since that time, the Board also concludes that an updated VA examination, with a medical opinion addressing the affect the Veteran's sarcoidosis has on his employability, is needed in order to fully and fairly evaluate the claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the New Orleans, Louisiana, Health Care System and its inclusive outpatient clinics dated from August 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159. 

2. After obtaining any necessary authorization from the Veteran, obtain all private treatment records from the physicians identified in the Veteran's December 2012 statement, to include Drs. Wissner, Barrow, Bankston, and Clifford.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

3. Request that the Veteran clarify whether he is in receipt of Social Security disability benefits for his pulmonary sarcoidosis and, if so, such records should be obtained from SSA.

4. After all records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his pulmonary sarcoidosis.  Any indicated evaluations, studies, and tests should be conducted, including pulmonary function tests.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should identify the nature and severity of all manifestations of the Veteran's pulmonary sarcoidosis.  He or she should specifically indicate whether the Veteran's sarcoidosis has any extra-pulmonary involvement and, if so, identify which body system is involved.  The examiner should also report whether the Veteran's sarcoidosis results in cor pulmonale or cardiac involvement with congestive heart failure, and whether such requires systemic high dose (therapeutic) corticosteroids for control, or chronic low dose (maintenance) or intermittent corticosteroids.  

The examiner should specifically address whether the following symptoms are present and whether such are related to the Veteran's pulmonary sarcoidosis: fever, night sweats, sleep apnea, weight loss, and vitamin D deficiency.  If any symptoms are present and related to his pulmonary sarcoidosis, the nature and severity of such should be discussed. 

The examiner must comment on the impact the Veteran's sarcoidosis has on his employability, to include providing an opinion as to whether it is at least as likely as not that the sarcoidosis renders him unable to secure and follow substantially gainful employment.  

All opinions expressed must be accompanied by supporting rationale.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

